Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 29 April 2020.	
2.	Claims 1-20 are currently pending and claims 1, 8 and 14 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 4 September 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

         Priority

4.	Priority claimed from its parent application no. 14581333, filed on 23 December 2014.

        Drawings

5.	The drawings filed on 29 April 2020 are accepted by the examiner. 



  

            Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10673852.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "secure service in a enclaved network” based on fingerprinting device to verify authenticity, And it is obvious to anyone in the art, time of invention that is to use of this method to secure communication between device and networks.

Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C §103 as being unpatentable over Balakrishnan et al. (US Publication No. 20090210932), hereinafter Balakrishnan and in view of Behringer et al. (US Publication No. 20140215580), hereinafter Behringer.

In regard to claim 1: 
A storage device or storage disk comprising instructions that, when executed by one or more processors, cause the one or more processors to at least (Balakrishnan, ¶87).
during basic discovery, provide information from a local device to a first remote trusted device, the information to indicate the local device supports trusted discovery and to establish the local device as a second remote trusted device, during the trusted discovery, access, by the local device, a trusted discovery message received from the first remote trusted device (Balakrishnan, ¶10, 35, 71).
Balakrishnan does not explicitly suggest, in response to verifying security credentials identified in the trusted discovery message for the first remote trusted device: add the first remote trusted device to a trusted network including the local device; however in a same filed of endeavor Behringer disclose this limitation (Behringer, ¶25-26, 12).
and index, by the local device, a first service hosted by the first remote trusted device in a registry, the registry to identify second services available to the local device and corresponding locations of the second services (Balakrishnan, ¶32, 100).
It would have been obvious to one of ordinary skill in the art at the time the invention was made filed to include the method of determining status of an application 
In regard to claim 2:
wherein the instructions, when executed, further cause the one or more processors to: identify a request on the local device to utilize the first service (Balakrishnan, ¶112). 
generate a secure channel between the local device and the first remote trusted device (Balakrishnan, ¶43-44). 
and access the first service through the secure channel (Balakrishnan, ¶30).
In regard to claim 3:
wherein the first service is a security service (Balakrishnan, ¶75). 
In regard to claim 4: 
wherein the instructions, when executed, further cause the one or more processors to send a response to the first remote trusted device, the response to identify the second services available to the local device, the first remote trusted device to index the second services available to the local device in a second registry local to the first remote trusted device (Balakrishnan, ¶100).
In regard to claim 5: 

In regard to claim 6: 
wherein at least one of the second services available to the local device is hosted on a third remote trusted device (Balakrishnan, ¶35).
In regard to claim 7: 
wherein the trusted network is a network enclave in a larger network, and a network device that is not in the trusted network is to be prevented from accessing the second services (Balakrishnan, ¶87, 127). 
                                                     Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-20 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Balakrishnan.
In regard to claim 8: 
A storage device or storage disk comprising instructions that, when executed by one or more processors, cause the one or more processors to at least (Balakrishnan, ¶87).
 during basic discovery, identify, by a local device, a first remote trusted device that supports trusted discovery (Balakrishnan, ¶14-15, 32). 
during the trusted discovery, send a trusted discovery message from the local device to the first remote trusted device, the trusted discovery message to identify a first service hosted by the local device (Balakrishnan, ¶10, 35, 71).
access an acceptance message received from the first remote trusted device, the acceptance message to include data identifying a second service hosted on the first remote trusted device (Balakrishnan, ¶68, 113).
and index, by the local device, the second service in a registry, the registry to identify third services available to the local device and corresponding locations of the third services (Balakrishnan, ¶32, 100).
claim 9:
wherein the instructions, when executed, further cause the one or more processors to send, by the local device, a response to the first remote trusted device, the response to identify the third services available to the local device, the first remote trusted device to index the third services in a second registry local to the first remote trusted device (Balakrishnan, ¶15).
In regard to claim 10:
wherein at least one of the third services available to the local device is hosted on a second remote trusted device (Balakrishnan, ¶35).
In regard to claim 11:
wherein the instructions, when executed, further cause the one or more processors to: identify a request on the local device to utilize the at least one of the third services; generate a secure channel between the local device and the second remote trusted device; and provide access to the at least one of the third services through the secure channel (Balakrishnan, ¶34-35, 30).
In regard to claim 12:
wherein the instructions, when executed, further cause the one or more processors to: identify a request on the local device to utilize the first service; generate a secure channel between the local device and the first remote trusted device; and provide access to the first service through the secure channel (Balakrishnan, ¶34-35, 112, 30).
In regard to claim 13:

In regard to claim 14:
A computer system to organize a trusted network, the computer system comprising: one or more hardware processors (Balakrishnan, ¶28). 
and memory, in circuit with the one or more hardware processors, the memory including instructions which, when executed by the one or more hardware processors, cause the one or more hardware processors to at least (Balakrishnan, ¶28, 105).
during basic discovery, identify a first remote trusted device that supports trusted discovery (Balakrishnan, ¶14-15, 32).
during the trusted discovery, send a trusted discovery message to the first remote trusted device, the trusted discovery message to identify a first service hosted by the computer system (Balakrishnan, ¶10, 35, 71).
access an acceptance message received from the first remote trusted device, the acceptance message to include data identifying a second service hosted on the first remote trusted device (Balakrishnan, ¶68, 113).
(Balakrishnan, ¶100, 32). 
In regard to claim 15:
wherein the instructions further cause the one or more hardware processors to send a response to the first remote trusted device, the response to identify the third services available to the computer system, the first remote trusted device to index the third services in a second registry local to the first remote trusted device (Balakrishnan, ¶15).
In regard to claim 16:
wherein at least one of the third services available to the computer system is hosted on a second remote trusted device (Balakrishnan, ¶35).
In regard to claim 17:
wherein the instructions further cause the one or more hardware processors to: identify a request to utilize the at least one of the third services; generate a secure channel between the computer system and the second remote trusted device; and provide access to the at least one of the third services through the secure channel (30, 34-35). 
In regard to claim 18:
wherein the instructions further cause the one or more hardware processors to: identify a request to utilize the first service; generate a secure channel between the (Balakrishnan, ¶34-35, 112, 30). 
In regard to claim 19: 
wherein the instructions further cause the one or more hardware processors to: access a leave message received from the first remote trusted device; and in response to the leave message, remove the first service from the registry (Balakrishnan, ¶15). 
In regard to claim 20:
wherein the first service is a security service (Balakrishnan, ¶75). 
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890